
	

113 S2216 IS: Protect Small Business Jobs Act of 2014
U.S. Senate
2014-04-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2216
		IN THE SENATE OF THE UNITED STATES
		
			April 7, 2014
			Mr. Paul introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental Affairs
		
		A BILL
		To provide small businesses with a grace period for a regulatory violation, and for other purposes.
	
	
		
			1.
			Short title
			This Act may be cited as the
			 Protect Small Business Jobs Act of 2014.
		
			2.
			In
			 general
			Section 558 of title
			 5, United States Code, is amended by adding at the end the following:
			
				
					(d)
					Before any enforcement action is taken on
				a sanction on a business for a violation of a rule or pursuant
			 to an
				adjudication, and subject to subsection (e) and (f), an agency
			 shall—
					
						(1)
						not later than 10
				business days after the date on which the agency determines that
			 the
			 sanction may
				be imposed on the business, provide notice to the business that, if
			 the
				business is a small business, the
			 small business
				may be subject to a sanction at the end of the grace period
			 described in
				paragraph (3);
					
						(2)
						delay any further
				action relating to the sanction until the end of the 15-calendar
			 day period beginning on the date on which the agency provides notice under
			 paragraph (1);
					
						(3)
						for a small business—(A)delay any further
				action relating to the sanction until not earlier than the end of
			 the 6-month period beginning on the date on which the agency provides
			 notice under paragraph (1); and(B)upon
				application by the small business demonstrating reasonable efforts
			 made in good
				faith to remedy the violation or other conduct giving rise to the
				sanction, extending the period under subparagraph (A) by 3
			 months;
						
						(4)
						after the end of the period described in paragraph (3), redetermine whether, as of the day after
			 the end of the period, the small business would still be subject to the
			 sanction; and
					
						(5)
						if the
				agency determines under paragraph (4) that the small business would
			 not be
				subject to the sanction, waive the sanction.
					
					(e)
					If an agency provides notice described in subsection (d)(1) to a business on or after the date that
			 is 11 business
				days after the date on which the agency determines that a sanction
			 may be
				imposed on the business—(1)if the agency determines that the same
			 sanction may
				have been imposed on the business 10 business days before the
			 date of the
				notice, the agency shall take further action in accordance with
			 subsection (d); and
					(2)if the agency determines that the same
			 sanction could not have been imposed on the business 10 business days
			 before the
			 date of the
				notice, the agency shall waive the sanction and take no further
			 action relating to imposition of the sanction.
					(f)
					The period during which further action is delayed under subsection
				(d)—(1)shall apply  to a business only 1 time in relation to any single rule;(2)until the end of such period, as determined  in accordance with subsection (d), shall
			 apply to action by the agency relating to any subsequent violation of the
			 same rule; and
					
						(3)
						shall not apply to a violation that
			 puts any person in
				imminent danger, within the meaning given that term under section
			 13 of	the Occupational Safety and Health
			 Act (29
				U.S.C. 662).
					
					(g)
					Nothing in
				subsection (d) shall be construed to prevent a small business from
			 appealing
				any sanction imposed in accordance with the procedures of the
			 agency, or from
				seeking review under chapter 7.
				
					(h)
					Any sanction imposed by an agency on a small
				business for any violation of a rule or pursuant to an
			 adjudication, absent
				proof of written notice of the sanction and the date on which the
			 agency
				determined that a sanction may be imposed, or in violation of
			 subsection
				(d)(3), shall have no force or effect.
				
					(i)
					Each Federal agency
				shall submit to the Ombudsman an annual report on the
			 implementation of subsection (d), including a discussion of the deferral
			 of action relating to and waiver of sanctions on small businesses.
				
					(j)
					The Ombudsman
				shall include in the annual report to Congress required under
			 section 30(b)(2)(C) of the Small Business Act (15 U.S.C. 657(b)(2)(C)) the
			 agency reports
			 described by
				subsection (i) and a summary of the findings.
				
					(k)
					For purposes of
				this section—
						(1)
						the term
				consumer price index means the consumer price index for all
				urban consumers published by the Department of Labor;
					(2)the term CPI adjusted gross
				receipts means the amount of gross receipts, divided by the consumer
				price index for calendar year 2012, and multiplied by the consumer
			 price index
				for the preceding calendar year, rounded to the nearest multiple of
			 $100,000
				(or, if midway between multiples of $100,000, to the next higher
			 multiple of
				$100,000);(3)the term
				Ombudsman has the same meaning given such term in section 30(a)
				of the Small Business Act (15 U.S.C. 657(a));
				  and
						(4)
						term small business means any sole proprietorship, partnership, corporation,
			 limited liability
				company, or other business entity, that—
						
							(A)
							had less than
				$10,000,000 in gross receipts in the preceding calendar year;
						
							(B)
							is considered a
				small-business concern (as defined under section 3(a) of the Small
			 Business Act (15 U.S.C. 632(a));
						
							(C)
							employed fewer
				than 200 individuals in the preceding calendar year; or
						(D)had CPI adjusted
				gross receipts of less than $10,000,000 in the preceding calendar
			 year..
		
